El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
La demanda en este caso se titula “sobre terminación de-comunidad de bienes” y en ella se alegan los siguientes hechos:
1. Que demandante y demandado son mayores de edad, etc.
2. Que demandante y demandado son los únicos intere-sados y dueños en común y proindiviso, en la proporción de un noventa y seis por ciento el primero y un cuatro por dente el segundo, de toda la finca que se describe .a continuación: (Se describe en efecto una finca de cuarenta y seis cuerdas y media.)
*273. Que el antes reseñado innuíeble se halla libre de toda carga o gravamen y obra inscrito en el registro de la pro-piedad del distrito en el tomo 35 de San Sebastián, al folio 210 vuelto el condominio del demandante y al 211 vuelto el del demandado.
4. Que ni las partes en este pleito, ni sus causantes lian celebrado pacto, convenio o contrato alguno de conservar in-divisa la finca rústica ya deslindada.'
5. Que contra la voluntad del actor, el demandado se lia apoderado y viene disfrutando de la totalidad del inmueble deslindado en el hecho segundo, percibiendo y apropiándose cuantos frutos, rentas, beneficios y utilidades produce, sin entregar al demandante la parte proporcional que de ellos le corresponde.
6. Que el demandado se opone a la división de la cosa común y a que se- adjudique a uno de los condueños, indem-nizando éste al otro, y
7. Que de partirse materialmente el terreno en cuestión, las porciones resultantes sufrirán demérito y desproporción.
Basándose en esos hechos el demandante solicitó de la corte que decretara la división de la finca, y en el caso de que ésta no pudiera llevarse a efe.cto, que ordenara su venta en pública subasta dividiéndose proporcionalmente el precio entre los condueños.
El demandado alegó que la demanda no aducía hechos suficientes para determinar una causa de acción y que la corte no tenía jurisdicción por razón de la materia. Ambas excepciones fueron declaradas sin lugar y el demandado ar-chivó su contestación aceptando los hechos primero y cuarto de la demanda, negando los otros, y alegando como materia nueva, en resumen, que estaba en posesión de la totalidad de la finca y que era el dueño absoluto de ella por haberla ad-quirido en pública subasta, por adjudicación en pago, a con-secuencia de cierto pleito que siguió contra el anterior dueño-de la misma; que él y sus causantes han poseído por más de treinta años, y que si el demandante adquirió el condo-*28minio a que se refiere en su demanda, ]o fue con fecha posterior a la adquisición del demandado y de personas que ni eran dueños, ni estaban en posesión del inmueble.
Trabada así la contienda, se señaló el 31 de agosto de 1916 para la vista. En dicho día el demandado pidió la sus-pensión, se opuso el demandante y la corte desestimó la so-licitud del demandado'.
El demandante pidió permiso para enmendar la demanda adicionando al hecho segundo las palabras “valorada en tres mil dollars” y a la súplica las palabras “ordenando su división en la forma que estime adecuada.” El demandado se opuso y la corte permitió la enmienda.
Entonces se procedió a la práctica de las pruebas y final-mente la corte dictó sentencia declarando “terminada la co-munidad de bienes inmuebles solicitada” y ordenando “la venta en pública subasta del dicho inmueble y la correspon-diente distribución proporcional del precio así obtenido en-tre las partes en este pleito, en la proporción del 96 por ciento del valor total al demandante y el 4 por ciento del dicho valor al demandado. Sin especial condena de costas.”
La sentencia aparece “Dada en Cámara, en Aguadilla, P. IL, hoy dos de noviembre de 1916.” Firmada por el juez; certificada por el secretario, y registrada en el libro de sentencias de la corte.
El 2 de diciembre de 1916 el demandado apeló. Luego •consta de los autos que el 9 de enero de 1917 se dió lectura en corte abierta a la sentencia hallándose presentes los abo-gados de ambas partes, y que el 29 de enero de 1917 el de-mandado alegando que la lectura de la sentencia en corte abierta constituía una enmienda verificada fuera de termino, pidió que la actuación de la corte fuera reconsiderada, de-jándola sin efecto, a fin de que quedara subsistente la sen-tencia tal y como fue dictada. La corte negó la solicitud del demandado.
Archivada la transcripción de los autos en esta Corte *29Suprema, se celebró la vista del recurso y el caso quedó de-finitivamente sometido a nuestra consideración y resolución.
En su alegato la parte apelante sostiene que la corte sen-tenciadora erró: 1, porque declaró sin lugar las excepciones-previas; 2, porque negó la suspensión de la vista; 3, por-que dictó en cámara la sentencia; 4, porque la enmendó fue-ra de término; 5, porque resolvió implícitamente, dentro de un pleito de “terminación de comunidad de bienes,” una pre-ferencia de títulos; 6, porque declaró sin lugar la prescrip-ción alegada por el demandado; 7, porque apreció indebi-damente la prueba; 8, porque permitió al demandante en-mendar su demanda en el mismo acto del juicio, sin haber notificado ni dado traslado a la parte contraria, y 9, porque permitió que se probara la divisibilidad o indivisibilidad de una cosa por medio de testigos.
1. Examinemos el primer error. Se alega en la-demanda, en resumen, que el demandante y el demandado son dueños en común de cierta finca y que el demandado ha violado las regias de la comunidad apoderándose del inmueble y apro-piándose de todos sus productos, por virtud de lo cual el demandante pide que la comunidad sea disuelta. Si esos hechos se examinan a la luz del artículo 399 del Código Civil que di;-;' que hay comunidad cuando la propiedad de una cosa o de un derecho pertenece proindiviso a varias personas, y a la del 407 del mismo cuerpo legal que prescribe que nin-gún propietario está obligado a permanecer en la comunidad, pucliendo pedir en cualquier tiempo que se divida la cosa común, se concluirá sin esfuerzo alguno que estuvo justifi-cada la corte de distrito al declarar sin lugar la primera de las excepciones del demandado.
También lo estuvo al declarar sin lugar la segunda por-que siendo la de distrito de Aguadilla una corte de jurisdic-ción general, no era necesario que se alegara en la demanda el valor de la cosa sobre que versa el pleito para que quedara establecida su autoridad para conocer del mismo. Yéase el *30caso de Lowande v. García, 13 D. P. R. 271, en donde se trata ampliamente esta cuestión.
2. El demandado pidió la suspensión del juicio porque intentaba presentar como prueba cierta certificación del Te-sorero de Puerto Bieo y la declaración de un testigo que le había sido imposible obtener no obstante haber ejercitado la debida diligencia .para ello. La parte contraria se opuso porque si bien se aseguraba que la declaración del testigo era esencial, no se expresaba por qué, ni se alegaba el mo-tivo por el cual no había podido comparecer el testigo, y en cuanto a la certificación porque el demandado había tenido amplio tiempo para obtenerla, no obstante lo cual estaba con-forme con que se concediera un término al demandado para presentarla con tal de que no se suspendiera el juicio, ya que había traído todos sus testigos. La corte negó la suspensión.
Una moción para transferir un juicio por falta de prueba, dice el Código de Enjuiciamiento Civil en su artículo 202, sólo puede hacerse mediante declaración escrita y jurada de-mostrando la importancia esencial de la prueba con que se cuenta, y que se ha practicado la debida diligencia para ob-tenerla.
La petición del demandado fué jurada y en ella se alega que la prueba que no había podido obtenerse, no obstante la diligencia de la parte, era esencial. También- se consigna en el pliego de excepciones lo que sigue: “y ofreció prueba para demostrar tales aseveraciones.” Pero eso no basta. Para cumplir con la ley es necesario alegar en- la moción hechos demostrativos de la importancia esencial de la prueba y también de que se ha practicado la debida diligencia para obtenerla.
En su alegato la parte apelante se limita a expresar que se le causaron graves perjuicios al no permitírsele la prác-tica de una prueba de tal importancia, pero nada expresa que nos permita juzgar si en realidad de verdad era o no importante la evidencia.
*313. Los errores señalados con los números 3, y 4, pueden considerarse conjuntamente.
Una sentencia, según está definida por la misma ley, es la decisión definitiva sobre los derechos de las partes en un pleito o procedimiento. Artículo 188 del Código de Enjui-ciamiento Civil. El secretario deberá llevar, con el protocolo de la corte un libro que se titulará “Libro de Sentencias,” ■en el cual se registrarán éstas, dice el misino código en su artículo 231.
En el presente caso se celebró un juicio en corte abierta y el pleito quedó sometido a la corte. Luego ésta archivó su sentencia por escrito decidiendo definitivamente los de-rechos de las partes, y el secretario la registró en el libro •de sentencias. El hecho de que en la sentencia aparezcan las palabras: “Dada en Cámara,” no tiene importancia a nues-tro juicio.
Es una buena práctica anunciar las sentencias dictadas en corte abierta, pero tal requisito no es absolutamente ne-cesario para la validez de las mismas. Si el juicio se cele-bra debidamente y el caso queda sometido a la corte y ésta luego archiva su sentencia por escrito y el secretario la re-gistra en el libro de sentencias, queda cumplido todo lo que la ley exige.
4. El error marcado con el número 8, no existe. ,Las cortes de justicia tienen amplia discreción en materia de en-miendas. Además, en este caso las enmiendas eran innece-sarias y no existe el más leve motivo para pensar que pudie-ran perjudicar al demandado. Ya hemos dicho que la de-manda era suficiente sin que fijara el precio de la finca y que, aceptando como ciertas sus alegaciones, el demandante tenía •derecho a pedir como pidió la división de la finca. El agre-gar, por virtud de la enmienda, la petición de que esa divi-sión se ordenara en la forma que estimara adecuada la corte, én nada varió los términos en que el problema fué planteado desde el principio. Las reglas que deben seguirse para la división de la comunidad, las fija el mismo legislador. Véase *32el artículo 409 del Código Civil, los siguientes y sus concor-dantes del mismo código.
5. Los errores 5, 6, 7 y 9, o sean los que se refieren a ha-berse resuelto en este pleito una cuestión de prelación de títulos, a no haberse sostenido la defensa de prescripción alegada por el demandado, a haberse apreciado indebida-mente la prueba y a haberse aceptado la prueba de testigos para demostrar la indivisibilidad de la finca, los estudiare-mos conjuntamente.
La demanda presenta un caso de división de una cosa poseída en común. La contestación, ‘ alegando en su materia nueva el derecho exclusivo del demandado por virtud de ha-ber comprado la totalidad de la finca, presentó el caso baje un aspecto distinto.
A nuestro juicio no es de decisiva importancia para la resolución de este- pleito la cuestión de si el demandante ca-lificó debidamente la acción que estableció en la corte de dis-trito de Aguadilla,. Véase el caso de Aponte et al. v. Verdiales, 24 D. P. R. 353. El demandante alegó que era dueño de un condominio de un noventa y seis por ciento en deter-minada finca rústica que poseía en común con el demandado,, dueño a su vez de un condominio de un cuatro por ciento, y pidió la división de la comunidad. El demandado alegó que él era dueño de la totalidad de la finca, no de un condominio de un cuatro por ciento. Así quedó trabada la contienda. No se trata de un procedimiento' especial, como el de desa-hucio, por ejemplo, sino de un pleito ordinario. El deman-dado no rehusó entrar en la investigación de los títulos. La prueba fue amplia y la verdadera cuestión en disputa fue bien entendida por ambos contendientes. Lo que en verdad está envuelto y se discutió y se sometió por las partes a la corte en este pleito fué si el demandante tenía o no el dominio del noventa y seis por ciento de la finca y .si el demandado era o no el dueño de toda la finca o simplemente del cuatro por ciento, y si el asunto quedaba decidido en *33favor del demandante, entonces si debía o no decretarse la división de la finca y en qué forma.
La prueba del demandante, documental y testifical, de-muestra que en la escritura de partición de los bienes de doña Eosa García, otorgada en San Sebastián, el 28 de junio de 1878, ante el Notario Eusebio de Arce, se adjudicó la finca a que se refiere este pleito, a'Antonio, Celestino, Cristina, Luisa, y Victoriana Cardona y García, hijos dé doña Eosa. Antonio, Cristina, Luisa y Victoriana entregaron la finca a su hermano Anacleto Cardona para' que aprovechándose de sus productos cuidara a uno de los condueños de la misma. Celestino Cardona, que había perdido la razón. El 26 de septiembre de 1901 falleció en estado de soltería el dicho Celestino j fueron declarados sus herederos por la Corte de Distrito de Mayagiiez el 29 de- octubre de 1903 sus herma-nos Antonio, Cristina, Luisa, Victoriana y Anacleto, corres-pondiendo a cada uno una quinta parte del veinte por ciento que pertenecía a Celestino. Las proporciones de los condo-minios quedaron así: Antonio, Cristina, Luisa y Victoriana un veinte y cuatro por ciento cada uno, y Anacleto, un cuatro por ciento. Después de la muerte de Celestino y de la decla-ratoria de herederos, Antonio, Cristina, Luisa y Victoriana permitieron que su hermano Anacleto,. que era pobre, conti-nuara viviendo en la finca y disfrutara de sus productos con la obligación de que pagara" las contribuciones. La parti-cipación de 24 por ciento correspondiente a Antonio fue ad-judicada a su hijo José Eamón Cardona Lugo, según consta de la escritura de partición de bienes otorgada el 2 de fe-brero de 1915 ante el Notario Blasco Pagán. La participa-ción de 24 por ciento correspondiente a Cristina, se adjudicó también a su hijo José Torres Cardona, por escritura de partición otorgada el 4 de febrero de 1915 ante el Notario José D. Eodríguez. Finalmente, por escritura de 9 de marzo de 1916 otorgada ante el Notario Arturo Eeiehard, Victo-riana y Luisa y José Eamón Cardona y José Torres vendie-ron sus participaciones al demandante Joaquín Oronoz Eo-*34dón, quien inscribió su condominio de 96 por ciento en el registro de la propiedad en 18 de marzo "de 1916. Los do-cumentos a que nos liemos referido anteriormente también constan inscritos en el registro de la propiedad desde el 7 de enero' de 1916. Como se ve la prueba del demandante pre-senta un caso a su favor enteramente claro.
La prueba del demandado demuestra que el dicto deman-dado José Tomás Román rádicó una demanda en cobro de 1,800 dólares el primero de agosto de 1913 contra Anacleto Cardona; que el demandado fué emplazado y no habiendo comparecido se dictó sentencia contra él en rebeldía el 13 de diciembre de 1913; que se libró ejecución para satisfacer la sentencia y en cumplimiento de ella el márshal, en 6 de marzo de 1914, vendió en pública subasta la finca de que se trata en este pleito, como de la propiedad del deudor Anacleto Cardona al demandado José Tomás Román, y que éste, en diciembre de 1914, inició una información de dominio dé la finca de referencia, en mayor cabida, habiéndose opuesto Luisa Cardona, José R. Cardona y José Torres y hallándose •a la fecha de las pruebas pendiente de resolución.
Por medio de su otra prueba, el demandado intentó de-mostrar que Anacleto Cardona fué dueño de toda la finca. La parte que pudiera considerarse más importante de esa prueba, es la declaración del dicho Anacleto Cardona quien' aseguró primero que la finca perteneció toda a su hermano Celestino y luego admitió que fué heredada de sus padres no sólo por Celestino sino por sus otros hermanos, y quien aseguró también que hacía unos doce años, días después de la muerte de Celestino, sus hermanos le vendieron la finca ■otorgándole un documento pero que no podía presentarlo porque se le había perdido. La declaración de Anacleto, que no obstante haber rematado la finca desde unos tres años .antes el demandado continuaba viviendo en ella, fué contra-dicha por la declaración bajo juramento de su hermana Luisa Cardona.
La prueba del demandado demuestra, pues, que el márshal *35le vendió la totalidad de la finca como de la propiedad de Anacleto Cardona, dos años antes de iniciarse este pleito. La corte sentenciadora llegó a la conclusión de qne existió evidencia de nna combinación fraudulenta entre el deman-dado y Anacleto Cardona, pero no creemos que los indicios que pueden observarse sean suficientes para demostrar la existencia del fraude. Partiremos de la base de que el de-mandado actuó de buena fe.
Por virtud de la compra él adquirió todos los derechos de Anacleto Cardona y nada más. ¿Era Anacleto Cardona dueño de la totalidad de la finca o simplemente condueño de un cuatro por ciento adquirido por herencia de su hermano Celestino? La prueba en cuanto a este extreíno es por com-pleto deficiente. Ya hemos visto la propia declaración de Anacleto, vaga, incierta, que fue impugnada, además, por otras declaraciones, entre ellas, según ya hemos consignado, por la de su hermana Luisa.
Frente a esa prueba deficiente, está la clara y completa historia del título del demandante, título que consta inscrito en el registro.
Bajo tales circunstancias se impone como única conclu-sión la de la corte sentenciadora; esto es, que quedó plena-mente evidenciado que el demandante es dueño de un con-dominio de un 96 por ciento de la finca en cuestión y que el demandado es dueño de otro condominio de un 4 por ciento.
Destruida la eficacia del título del demandado a la tota-lidad de la finca, reducido a sus justos límites dicho título, volvemos al caso sencillo que presentó el demandante en su demanda: una finca perteneciente en común y proindiviso a dos personas, una de las cuales no quiere continuar en la co-munidad y solicita la división de la cosa.
Dicha división debe decretarse. ¿En qué forma? El de-mandante presentó prueba testifical tendente a demostrar que la finca -desmerecería si se dividía en dos porciones. La corte asistida de las partes practicó, además, una inspección ocular. Parece que la finca tiene un frente muy estrecho a *36la carretera y no podría dividirse dando salida a dicha ca-rretera a las dos porciones. Basada en la evidencia, la corte, de acnerdo con lo dispuesto en el artículo 413 del Código Civil, ordenó que la finca fuera vendida y repartido su pre-cio entre los condueños.
No creemos que la corte errara al admitir declaraciones de testigos conocedores de la finca para mostrar cuáles eran sus condiciones topográficas, que la corte tuvo además oca-sión de observar por sí misma. Convenimos en que perso-nas expertas hubieran podido aportar mayor luz, pero no creemos que se cometiera error fundamental alguno.
Por virtud de todo lo expuesto opinamos que se ha im-partido justicia substancial en este caso y por tanto que debe confirmarse la sentencia apelada.

Confirmada-la sentencia apelada.

-Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
IjOS Jueces Sres. Presidente Hernández y Asociado Al-adre v no intervinieron.